BOYD, Justice.
We have jurisdiction to review a decision of a district court of appeal, Medina v. Florida Department of Transportation, 426 So.2d 1172 (Fla. 3d DCA 1983), which expressly and directly conflicts with a decision of this Court. Art. V, § 3(b)(3), Fla. Const. The district court below held that the trial court erred in transferring venue of respondent’s action against the Department of Transportation to Leon County, citing Grice v. Board of County Commissioners, 413 So.2d 88 (Fla. 1st DCA 1982). Subsequently we quashed that portion of the First District Court of Appeal’s Grice opinion relied upon by the court below and held that the decision to dispense with the home venue privilege when a governmental body is sued as a joint tortfeasor is within the discretion of the trial court. Board of County Commissioners v. Grice, 438 So.2d 392 (Fla.1983). Consistent with our Grice decision, we quash the decision below and remand with instructions that this case be remanded to the trial court to reconsider the Department of Transportation’s motion for change of venue in light of the principles we announced in Grice.
It is so ordered.
ALDERMAN, C.J., and ADKINS, OV-ERTON, McDONALD, EHRLICH and SHAW, JJ., concur.